Appellant insists that tested by the rules governing circumstantial evidence the facts do not identify the ten dollars which appellant received from E.A. Brown as a part of the money for which he failed to account, and it being conceded that his conviction rests upon the appropriation of the particular ten dollars mentioned, a reversal should result. In the opinion of the writer, this view should prevail. The other members of the court, however, maintain that the evidence is sufficient to establish this essential fact and that the motion should be overruled. It is so ordered.
Overruled. *Page 394